IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,    : No. 384 EAL 2016
                                 :
                 Petitioner      :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
JAWAYNE K. BROWN,                :
                                 :
                 Respondent      :

COMMONWEALTH OF PENNSYLVANIA,    : No. 385 EAL 2016
                                 :
                 Petitioner      :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
RICHARD BROWN,                   :
                                 :
                 Respondent      :

COMMONWEALTH OF PENNSYLVANIA,    : No. 386 EAL 2016
                                 :
                 Petitioner      :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
AQUIL BOND,                      :
                                 :
                 Respondent      :


                              ORDER



PER CURIAM
      AND NOW, this 28th day of February, 2017, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the following issue:


      Should a claim barring retrial on the basis of double jeopardy pursuant to
      Commonwealth v. Smith, 615 A.2d 321 (Pa. 1992), require factual findings
      made by the original trial judge, or a hearing based on further testimony,
      regarding the intent of the prosecutor?

      Allocatur is DENIED as to the remaining issue.




                [384 EAL 2016, 385 EAL 2016 and 386 EAL 2016] - 2